SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-959 email: jim@swblaw.net March 15, 2011 'CORRESP' United States Securities and Exchange Commission treet, N.W. Washington, D.C.20549 Re:China America Holdings, Inc. (the “Company”) Preliminary proxy statement on Schedule 14A SEC File No. 000-53478 Ladies and Gentlemen: This firm is counsel for the Company.The Company filed the above referenced preliminary proxy statement with the Commission on March 11, 2011.Please direct all questions and comments on this proxy statement to the undersigned. Sincerely, /s/ James M. Schneider cc:Mr. Shaoyin Wang
